—-Motion by appellant for a stay of all proceedings upon a judgment for $37,485.25 against him, pending appeal therefrom, granted on condition that, within 10 days after entry of the order hereon: (1) appellant shall deposit with the County Clerk of Westchester County, a sum equal to the total of the following three items: the amount of the judgment, an amount equal to six months’ interest on the judgment, and $500 for costs (Civ. Prac. Act, §§ 615, 613, 594, 593, 564); and (2) appellant shall give written notice of such deposit to the respondent. Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.